e.

Case 2:18-mj-30623-DLJTY ECF No. 1 filed 12/04/18 Page|D.l Page 1 of 112

AUSA Kevin Mul¢ahy 313-226-'9713

 

AlO 91 (Rev. 08/09) Criminal Complaint Special Agent Jennifer L. Dreskler, 313-965-2323
UNITED STATES DISTRICT CoURT
for the '3\

Eastern District of Michigan

Uni'£€d S'fates ofAmerica f ,,,, ,,,,/,, ,,, j

V- ‘ ` § oase;2:18-mj-30623
LaWrence Steve`n Brayboy ` t ` " `:__l|jl;|§_e;] g_%zs_;lgpse A't 10:35 AM

SEALED l\/|ATTER (LH) 7 7

CRIM]INAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief § a

On or about the date(g) of January 18 2016, through the present in the county Of Washtenaw Wayne in the

Eastern ` District of Michigan ,the defendant(s) violated:
Coa'e Sectz'on y .' ' Ojj‘ense Descriptz'on
18 U.s.C. Sec. 2261A ` stakng
18 U.S.C. sec. 875(c) Threatening Communications

This criminal complaint is based on these facts:
See attached affidavit n

 

Continued on the attached sheet.

 

/ l/ V Co`;nplainant ’s signature

Jennifer L. Dreskler, FBI
Prz`ntea' name and title

 

Swom to before me and signed in my presence \ M w M

 

Date: Decernber 4, 2018 ‘ ` Jua’ge s signature /U
City and state: Detroit, Michigan ` Mona K. Maizoub, United States Magistrate Iudge

 

Printed name and title

`CaSe 2218-mj-30623-DUTY ECF NO. 1 filed 12/04/18 Page|D.Z Page 2 of12`

l AFFIDAVIT IN SUPPORT OF APPLICATION FOR C()MPLAINT AND
ARRES\T wARRANT j
I. INTRODUCTION

I, Jennifer L. Dresl<ler, having,been first duly sworn, do hereby depose and
state as follows: l
l. l am a S}:ecial Agent of the_Federal Bureau of lnvestigation (FBI) and have
been so employed since l\/larch[ 2017. l am currently assigned to the Detroit Field _
Office. In connection with my official dutiesi l have investigated federal criminal /
violations related to public corruption, civil rights, and international human rights.
l have gained experience through training and everyday work relating to conducting
these types of investigations l\/loreover, l am a federal law enforcement officer '
who -is engaged in enforcing the criminal laws and I am authorized by the Attorney
General to request'a warrant

2. This affidavit is made in support of an application for a criminal
complaint and arrest warrant for Lawrence Steven Brayboy (* */**/1949) for
violations of 18 U.S.C. § 2261A (Stall<ing) and 18 U.S.C. § 875(0) (threatening
communications).

3. lhe statements contained in this affidavit are based in part on:
information provided by FBI Special Agents; written reports about this and other

l

Case 2:18-mj-30623-DUTY ECF No. 1 filed 12/04/18 Page|D.S Page 3 of 12i

//

investigations that l have received from other law enforcement agents, information
gathered from the service of administrative subpoenas; independent investigation and
analysis by FBI ry agents/analysts; interviews conducted with victims; and my
experience, training, and background as a Special Agent (SA) with the FBI. Because
this affidavit is being submitted for the limited purpose of securing authorization for
the requested arrest warrant, l have not included each and every fact known to me -

' `\
concerning this investigation Instead, l have set forth only the facts that l believe are
necessary to establish the necessary probable cause that Brayboy has violatedllS
U.S.C. § 2261A and 18 U.S.C. § 875(c).

Background of Investigation y

l T he Haras@g Vo`icem ail and Em iiil Messages.
4. This affidavit, complaint, and arrest warrant are part of an ongoing investigation
related to threatening and harassing communications The FBI received information
that members or former members of the editorial staff at the Detroit News and the
Detroit Free Press (hereinafter the “Detroit Newspapers;’) haven received repeated
threatening communications from the same person. Based on the content of some of
these messages, some of the victims understood that the person leaving the voicemail
and email messages was Lawrence Steven Brayboy. As explained in more `idetail \

below, the investigation has revealed this belief to be true. l\/lost recently, Brayboy has

2

Case 2:18-mj-3-O-623 DUTY ECF No. 1 filed 12/04/18 Page|D. 4 Page 4 of 1;
l
l

l
likewise harassed a»local Ann Arbor elected official The subsequent investigation has

revealed hundreds of communications from Brayboy to his various victims§ Those

\\

communiclations, and their frequency, are described below.
5. Victim One. Victim One is a male writer for the Detroit Newspapers. From
October 31, 2017, to October 31,»2018, Victim One received 133 calls from Brayboy

on Victim One’s work telephone number. Brayboy has left at least 65 voicerriail
1 ~ . if l
messagesfor Victim One. Nearly every voicemail messagecontained sexually violent

 

§

threats and/or sexually vulgar language directed toward Victim Gne, Victim 011€ s
" ‘ l

` wife, and/or Victim One’s mother. Brayboy referenced Victim One as a 9/ll traitor
and that all `traitors will be sentenced to death. The following are portions of some of

the voicemail messages that Victim One received from Brayboy: g /
You can run but you can't hide you fucking traitor, you can run but you can't

hide. Five dancing Israelis are gonna pay a visit with your wife in v
Birmingham. They' re gonna give her what you can't give her, a hard dick, a
limp dick. 9/ ll Princeton pussy terrorist, you' re a fucking child molester. 1
F_ive dancing Israelis are gonna come to }irnn`ngham Michigan and fuck your

wife' s anal hinny hole, until her anal hinny hole bleeds red white, and blue. v
Five dancing Israelis and Dominik Suter flick your wife, [Victim Two], in the
ass while you' re at work at the Detroit cocksucker agency. The Jew ' l l

cocksucker agency. Hey [Victim One], how many Jew cocks do you suck 211

 

day. When you applied for your job were you told that your primary function 1 ‘

was to be the Jew' s whore? Dirty little, child molesting, mass murdering, `
psychopath. Hey [Victim One], you can run but you can't hide. We know the
truth about what happened on 9/1 l and one day all you mother fuckers will

' be arrested We're gonna send you to Guantanamo Bay where we're gonnal

water board and torture you, we'll video tape and document the event, you l

. l ’ l
3 .

` CaSe 2218-mj-30623-DUTY ECF NO. 1 filed 12/04/18 PagelD.B Page 5 Of12l `

dirty little fucking, child molesting, mass murdering, psychopath. Hey Victim
Two, suck, suck, suck suck, you dirty fucking whore, you dirty fucking kike,
you dirty fucking traitor, fucking bitch. l y

Hey [Victim One] if Bin Laden took down the towers on 9/1 l, I fucked your
wife and your mother in the ass 91 l trillion times, they said it was the
greatest ass fuck they ever had in their lives

You fucking corporate n[*****]. [Victim Six] and [Victim Three] and
[Victim Seven], [Victim Five] and [Victim Eight] and [Victim Nine], [Victim
Ten] and [Victim Eleven], they all put their mcking fingers, thumbs, hands
wrist and fists in your mother' s and wife' s asshole while you dance and `
celebrate and videotape and document the event . . . Hey [Victim Three] §
fucked your mother’s ass to'o, while [Victim Six] fucks your mother in the
throat The next time you try to fuck your wife, think about [Victim Six]
sticking his black dick down your mother's throat, while [Victim Three’s] j

_ fucking the shit out of her huh, fucking the shit out of her. After [Victim
Three] fucks the shit out of your mother’ s ass he pulls his shit covered feces
covered dick out of your mother’ s asshole and he sticks it down your wife' s
throat, [Victim Two] ‘

.[Victim One], the 9/ll traitor, will be exterminated in 9/ ll gas chambers l

Halloween, pay close attention to who comes to your house tonight for trick-

or-treat ~/~\ f

[Victim One] and [Victim Two] live in Birmingham, l\/lichigan, real news l.
.Does [Victim One’ s] neighbors know that [Victim Two] takes the five

dancing Israelis jihadi messahdi cock dick prick penis inside her anal hinny

hole, inside her anal kike hole? They will in the very near future.

I have reviewed all 65 voicemail messages left on Victim One’ s phone by Braybdy.
The above captioned transcripts aresirnilar to the language used by Brayboy in

nearly all of the voicemail messages

Case 2:18-mj-30623-DUTY ECF No. 1 filed 12/04/1]8,rr Page|D.€ Page 6 of 121

/,

z 6. Victim Two. In the voicemail messages Brayboy left for Victim One, he often

referred to Victim One’s wife (hereinafter »“Victim Twoi’). Brayboy named Victim
\` ‘ t

Two by name,` and referenced the city Victim One and Victim Two currently live in.
Brayboy also made lreference to other information known about Victim One and
Victim Two culled from the various newspaper articles written by Victim One. In an
interview with the FBI, Victim Two described the messages received by Victim One as
“chilling” and described being upset and afraid after hearing the messages Victim Two

described the caller as persistent, personal, anti-Semitic, ' and disturbing The threats

seemed real to Victim Two because Brayboy talked about actual physical harm

perpetuated on her The calls frightened Victim Two and she was upset about them lt

caused Victim Two to live uncomfortably at home since Brayboy referenced where she
lived and because Victim One and Victim Two have a teenage daughter. Victim Two
said the recent Annapolis incident made the threats\ even scarier, especially since
Victim One worked in`an open office setting at the Detroit New`spapers. l

7. l Victim Three. Victim Three is also a writer for the Detroit Newspapers.
Victim Three received voice messages and emails consistently from Brayboy off and
on for four or five years From October 3l, 2017 to October 31, 2018, Victim Three l l

/

y received 123 calls from Brayboy on the Editoriai Page line number, including nearly

30 voicemail messages The voice messages and emails referenced 9/11 conspiracy

5

ease~é:;ia-mj-aoeza-DUTY' Eci= No. 1 filed 12/04/18 _Pageio.? ` Page 7 of 12

\

theories, vulgar sexual language, Victim Three’s personal information, that Victim

 

Three should be prosecuted and hanged, and that somebody ought to execute Victim

Three. Brayboy also talked about Victim Three’s dead mother having sex with the
Levin brothers, as in Sander and Carl Levin, and sexual violence directed at minor 1

children related to Victim Three. The following are portions of the voicemail

t i
messages that Victim Three received from Brayboy: ’
\If you had any conscience, if you had any honesty, any integrity, any l
` character you probably should’v ve committed suicide a long time ago. And of
` course when the real truth comes out about what really happened on 9/11, l
you’ re a cooked goose mother fucker, you ’re a cooked goose mother fuckelr.
vl\/[other fuckers like you are going to be prosecuted and hung for your role in
committing treason against we the people of the United States. l
l
I’ d like to see at least some of you water boarded and tortured Boy, 1 bet itl
wouldn’ ttake long to get [Victim Three], and [Victim Five], and [Victim l
Six], and [Victim One], and [Victim Eight], and [Victim Seven] to start l
squealing like a pig.. .You people must be held accountable and executed
for your crimes against humanity. . . . We’ re gonna bring the five dancing l
Israelis and Dominik Suter here to Detroit on the day you people are all hung
for treason and we ’re gonna have the five dancing lsraelis and Dominik Sulter

fuck your anal canals until your anal canals bleed _red, white, and blue ~ l

Hey [Victim Three], another day of Jew dick sucking.. .Kentucky piece of
shit. Fuck the lew fucking dick. How many Jew dicks fuck you in the ass l l
every day? You let the Jews rape and fuck, fuck and rape your mother and l

your grandchildren’ s ass l 1 1 \ l
l have reviewed 28 voicemail messages left on Victim Three’s phone by Brayboyl.

The above captioned transcripts are similar to the language used by Brayboy in

nearly all of the voicemail messages

Case 2:18-mj-‘30623-DUTY ECF No. 1 filed 12/04/18 Page|D.8 Page 8 of 121 ~

8. Victim Four. lVictim Four is a femalelwriter for the Detroit Newspapers.
Victim Four received five to ten emails per day from Brayboy. Brayboy sent the emails"
from an email address known to be used by him, to Victim Four’ s work email address
_ Victim F our received an email on January 18, 2016'; from Brayboy, entitled “lley
[Victim Four] Where ls the OUTRAG ”. Victim Four is one of 77 recipients of the

email. The following is a portion of the`body of the email message:
To: Detroit Federation of Teachers ')
From: Larry Brayboy 9/1 l Truth Activist dba Larry Brayboy 9/ l l Truth l l
Activist Since November 22 1963 AKA the Rosa Parks of 9/11 Truth in the
State of Michigan
RE:WHERE IS T he OUTRAGE
lt is time for the DFT to Call for the ARREST PROSECUTION &
EXECUTION Of [Victim Four] [Victim Three] & the Detroit Newspaper l

' Agency for there COVER UP of What Really Happened on 9/11/2001. l
We The People for 9/11 TRUTH JUSTICE & PEACE Can PROVE l
Beyond ANY Shadow of ANY Doubt that the 9/11/2001 Terrorist Attacksl
Were: Planned Organized Coordinated Facilitated Engineered Orchestrated
Financed Funded Executed & Covered UP by l\/lembers of the ‘
US Government

_ lsrael v l
Saudi Arabia 1 _ ill

`\

9. Victim Six. Victim Six'is a male who used to write for the Detroit Newspapers.

Victim Six received emails and voicemail message for around ten years from Brayboy.
During some points lover that ten-year period, Victim Six received around ten emails
per day, every day. From June l, 2017, to June l, 2018, Victim Six received 69 calls

from Brayboy on his work number. ln the voicemail messages, Brayboy used Victim

7

_ ,' _ l l
l CaSe 2218-mj-30623-DUTY ECFNO. 1 filed 12/04/18 PagelD.Q Page 9 Of12l

l
l
o . , l

Six’ s name, the names of Victim Six’ s two kids, where Victim Six’ s two kids went to

l
l l

school, and the city where Victim Six and his family lived Brayboy talked about \lile
, l l l

things Victim Six did to his kids or that other people would do to Victim Six’s kilds.

l ,

Brayboy specifically talked about anal sex with Victim Six’ s kids Victim Six felt lthe

l
voicemail messages in 2015 and 2016 were even more menacing. The messages felt

l threatening to Victim rS,ix`because Brayboy was talking about his kids Victim Six

. /`\ l
/ 1 'l ' ' _
i' ll `

stopped working at the/Detroit Newspapers inl2018. Around September of 2018,

Brayboy began to leave voicemail messages for Victim Six at his two current placesl of

employment l

 

l0. '~'Victirli Twelve. Victim Twelve is an elected official in Ann Arbor. Victim

Twelve received 34l emails from Brayboy between October 5, 2018, and Novembeil‘ 2, 7
2018. Victim Twelve received an email on November 13, 2018, from Brayb oy
entitled, “ISRAEL USA BULLIES .OF THE WORLD EXlERMlhIATE TllEl\/l lN
GAS‘CHAMBERs @THE wonan TRADE CENTER oR BETTER YET”. victim _
Twelve is one of 81 recipients of the email. The following is alportion of the bodyl of

the email message: `

 

EXTERMINATE THEM AT THE 50 YARD LINE OF Ul\/l STADIUM AT HALFTIl\l/IE
OF THE MICHIGAN OHIO STATE GAME

l GUARANTEE THE LARGEST TV AUDIENCE lN HUMAN HISTORY FOR THAT
EVENT l

WE CAN CHARGE $911, 000 FOR EACH SECOND OF ADVERTISING

 

Case 2:18-rnj-30623-DUTY ECF/No.l filed 12/04/18 Page|D.lO Page 10 ofl

ll. Witness One. Witness One works at a local grocery store that Brayb

f

frequents often; Witness One first saw Brayboy around five or six years ago. Witne

One saw Brayboy just about every day. Brayboysaysnasty things about Senators and

Victim One in"the grocery store, and “gets all worked up.” Brayboy says things like.

hopeyour wife dies,” and “the lews should all be dead,’i and “get rid of all thei]ews.

` - The~things Brayboy said about Victim One concerned Witness One and prompt
Witness 'One to call Victim One .to tell him about Brayboy’s behavior.

12. Other victims Beyond the email and voicemail communications describ

above, several other victims have received countless voicemail messages and/ or em

messages from Brayboy.'
Identijication `0f the Brayboy

13. `The phone number that called Victim One was ***-***=6484. On July 3, 20

your Affiant subpoenaed CREDO Mobile fort subscriber information iOn July l 1,'

_ ' 2018, CREDO l\/[obile responded with the following information§

Subscriber Name: Larry Brayboy

Billing Address: P.O. Box ~*",<**, Ann Arbor, MI 48106
Length of Service: March 9, 2007 to present 1
Type of Service: Mobile x

 

l 14.` Qn l\/lay 21, 2017, Victim Three received a voice message from Brayboy’s » ‘
l t l l

phone. The voice message was left by Brayboy and Brayboy’s friend. Brayboy’s frielnd

ss
CC:[
33
ed
ed

ail

18,

Case 2:18-mj-30623-DUTY 'ECF No. 1 filed 12/04/18 Page|D.ll Page 11 of 12

further identified the caller"as LarryBrayboy. The following is a portion of the voice
message:

1 am Larry Brayboy’s friend. . . . Larry Brayboy wants to know why you’re a
crossdressing, anal receiving, dick sucking Jew, fucking n[*****].

15.' The email address used to send the harassing communications,provides the
name of the user of the account as Larry Brayboy.
16. Victim Six confirmed that all ,the emails he received had the name/ Larry

//

Brayboy in the c»‘from” line of the email. Larry Brayboy’s name would alslosometinlies

 

be displayed'in the subject line and/or the first few sentences of the text. l
17.'v Your Affiaiit confirms she listened to 187 voice messages left by Brayboy to the
various victims in this case. ‘Your Affiant confirms that the language used and the
topics covered (includingl anti-Semitic language, conspiracy theories, and graphic

l

sexual violence)‘remain consistent throughout the messages Moreover, the voicenliail

1 messages are consistent with Brayboy’s YouTube page, an open source article abbut

Brayboy disrupting a 9/11 memorial service, and a YouTube video of Brayboy that

/

were reviewed by Affiant. Your Affiant confirms the vdriver’s license photograph of
Brayboy matches the man identified as Larry Brayboy in a YouTube video reviewed

1

by Affiant

10

 

Case 2:18-mj-30623-DUTY ECF No. 1 filed 12/04/18 Page|D 12 Page 12 of 1l2
l l

l

l

l

l

18, Victim Six referenced the same YouTube video as above. Victim Six said the

l
voice of Larry Brayboy from the video was the same voice Victim Six heard on the

voice messages he received. ' ' ` l j l . l
. l , . , _ l
CoNcLUsioN l

l

19. Based on the foregoing, there is probable cause to believe Brayboy has intended
l l l

to harass, intimidate, and threaten members or former members of the editorial staff at

the Detroit Newspapers, and immediate family members of the editorial staff and the

' Detroit Newquper$,` 111 vioiarion 0f18 U.s.c. § 2261Av ana 18 U.s.C. § s75(c). '

gm ¢_/%Mf¢

ecia YAgent Jennifer Dreskler 1
F,ederal Bureau of lnvestigation `

Sworn to me this 4th day of December 2018

j MM MM/i;//§

l\/lona K. Majzoub
United States\ Magistrate Judge

,)`

/

11 l

 

